DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeda et al. (US 2021/0037526 A1; hereafter TAKEDA).

With respect to claim 8, TAKEDA discloses a method of transmitting a channel state information (CSI) report (Abstract; Title), applied to a network device (1, 20, 8 in FIG. 8), comprising:

determining, based on one or more collision groups that need to be transmitted on a physical uplink control channel (PUCCH) resource of a component carrier (CSI PUCCH Resources in FIG. 2A and FIG. 2B), 
one or more target PUCCH resources, wherein the one or more target PUCCH resources (CSI PUCCH Resources in FIG. 2A and FIG. 2B) are configured to transmit CSI reports in the one or more collision groups (paragraphs [0060], [0067], [0078], and [0079]), 
the collision group comprises at least two CSI reports, any one of the CSI reports overlaps with at least one of other CSI reports in the collision group, and does not overlap with any CSI report outside the collision group (paragraphs [0060], [0067], [0078], and [0079]);
receiving the CSI reports on the determined (paragraphs [0060], [0067], [0078], and [0079]) one or more target PUCCH resources (CSI PUCCH Resources in FIG. 2A and FIG. 2B).


With respect to claim 20, TAKEDA further discloses a network device, comprising a memory, a processor and a program (paragraph [0173]) stored in the memory and executable on the processor, and the processor executes the program (1001, 1002, 1003, 1004, 1007 in FIG. 13) to perform the method according to claim 8.


Allowable Subject Matter
Claims 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-7 and 15-19 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        June 4, 2022